Per Curiam,
This case is clearly ruled by Fellbush v. Fellbush, 216 Pa. 141. It was there held that the instrument in question is a deed. It is unquestionably a deed in form, and where the language used is fairly capable of only one construction, as it is here, the intent of the maker must be gathered from his language. It is sometimes said that the question is not what he may have meant, but what is the meaning of his words, a most unfortunate form of expression, for the construction must always be according to his actual intent, whatever the words used, but where the meaning of his words is clear his intent is to be gathered solely from them. It is only where his words are ambiguous to the extent of being capable of more than one construction that resort can be had to other evidence dehors the instrument to discover his intent. In 216 Pa. it was clearly held that the instrument is a deed, and even conceding (what is not an allowable concession) that it was capable of more than one construction, there was no evidence dehors to rebut the prima facie character.
As to the technical objection that no present estate passed from the grantor, even if that were of more weight than it is, the deed would be good as a covenant to stand seized.
Judgment affirmed.